DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 11/30/2020.
Currently claims 1-38 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species A, claims 1-3, 5-6, 8-32 and 34-38, in the reply filed on 11/30/2020 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/14/2020, 08/28/2019 and 05/03/2019 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Objections
Claims 23, 26, 27 and 28 are objected to because of the following informalities:  
Regarding claim 23, in the limitation of the claim, “…wherein two or more transistors either in the PMOS deck or in the NMOS deck ….”, the underlined words ‘in’ should be added.
Regarding claim 26, in the limitation of the claim, “The assembly of claim25….”, a ‘space’ is needed between ‘claim’ and ‘25’.
Regarding claim 27, in the limitation of the claim, “The assembly of claim25….”, a ‘space’ is needed between ‘claim’ and ‘25’.
The assembly of claim25….”, a ‘space’ is needed between ‘claim’ and ‘25’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 3, 6, 29 and 32 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 1, multiple instances of the limitation of the invention, ‘….transistors which are substantially identical to one another’ are indefinite. The term "substantially" is a relative term. It modifies the target, the target being the “identical size and shape of the transistor”. Therefore, neither the claim nor the specification reveal what acceptable deviation from "identical size and shape of the transistor" is acceptable in order to be considered "substantially identical to one another", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “substantially”.
Regarding claim 3, the limitation of the invention, ‘….second p- channel transistors are substantially identical to the first p-channel transistors’ is indefinite. The term substantially" is a relative term. It modifies the target, the target being the “identical size and shape of the transistor”. Therefore, neither the claim nor the specification reveal what acceptable deviation from "identical size and shape of the transistor" is acceptable in order to be considered "substantially identical to one another", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “substantially”.
Regarding claim 6, the limitation of the invention, ‘….second n- channel transistors are substantially identical to the first n-channel transistors’ is indefinite. The term "substantially" is a relative term. It modifies the target, the target being the “identical size and shape of the transistor”. Therefore, neither the claim nor the specification reveal what acceptable deviation from "identical size and shape of the transistor" is acceptable in order to be considered "substantially identical to one another", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “substantially”.
Regarding claim 29, multiple instances of the limitation of the invention, ‘….transistors which are substantially identical to one another’ are indefinite. The term "substantially" is a relative term. It modifies the target, the target being the “identical size and shape of the transistor”. Therefore, neither the claim nor the specification reveal substantially”.
Regarding claim 32, the limitation of the invention, ‘….first transistors which are substantially identical to the third transistor’ is indefinite. The term "substantially" is a relative term. It modifies the target, the target being the “identical size and shape of the transistor”. Therefore, neither the claim nor the specification reveal what acceptable deviation from "identical size and shape of the transistor" is acceptable in order to be considered "substantially identical to one another", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “substantially”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10-13, 21 and 23-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2017/0294377 A1 (Dunga).
Regarding claim 1, Dunga discloses, an assembly comprising a CMOS tier (Multi-tier memory device; Figures 8 and 9; [0159] – [0160], [0171] – [0173], [0177]), the CMOS tier comprising: 
a PMOS deck (upper part of 1000’; Fig. 9; [0171]; i.e. first tier), the PMOS deck (upper part of 1000’) comprising a plurality of p-channel transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus tier 1000’ can be either p-channel transistor or n-channel transistor – the examiner considers tier 1000’ having plurality of p-channel transistors) which are substantially identical (identical 512; Fig. 9; [0177]) to one another (Fig. 9; [0171] – [0173], [0177]); 
an NMOS deck (lower part of 2000’; Fig. 9; [0173]; i.e. second tier) comprising a plurality of n-channel transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus tier 2000’ can be either n-channel transistor or p-channel transistor – the examiner considers tier 2000’ having plurality of n-channel transistors) which are substantially identical (identical transistors with active region 612; Fig. 9; [0177]) to one another (Fig. 9; [0171] – [0173], [0177]); 

    PNG
    media_image1.png
    688
    744
    media_image1.png
    Greyscale

the NMOS deck (lower part of 2000’) being vertically offset relative to the PMOS deck (upper part of 1000’) (Fig. 9; [0171] – [0173], [0177]); 

the CMOS tier (multi-tier memory device; Fig. 9) having one or more circuit components (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices) 
which include one or more of the n-channel transistors (in tier 2000’) coupled with one or more of the p- channel transistors (in tier 1000’) through one or more conductive interconnects (198; Fig. 9; [0173]; i.e. bit line; bit line 198 connects transistors of tiers 1000’ and 2000’) extending through the insulative region (1040).  

Regarding claim 8, Dunga discloses, the assembly of claim 1 comprising an integrated device tier (lower part of first tier 1000’ and upper part of second tier 2000’; Fig. 9; [0169], [0175]) vertically offset from the CMOS tier (upper part of first tier 1000’ with PMOS transistors and bottom part of second tier 2000’ with NMOS transistors; Fig. 9; [0171], [0173]) and having one or more structures (one or more of the resistive memory materials 560 or 660) coupled with at least one of the circuit components (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices - thus 201 must be coupled to resistive memory materials 560 or 660) of the CMOS tier (Fig. 9; [0171], [0173]).  

    PNG
    media_image1.png
    688
    744
    media_image1.png
    Greyscale


Regarding claim 10, Dunga discloses, the assembly of claim 8 wherein the integrated device tier (lower part of tier 1000’; Fig. 9) comprises memory (Fig. 9; [0168] - [0169]; Dunga teaches a resistive random access memory (ReRAM) device and a resistive memory material 560).  

Regarding claim 11, Dunga discloses, the assembly of claim 8 wherein the integrated device tier (660, upper part of tier 2000’; Fig. 9) is above the CMOS tier (first NMOS transistors in tier 2000’) (Fig. 9; [0171], [0173]).
  
Regarding claim 12, Dunga discloses, the assembly of claim 8 wherein the integrated device tier (560, lower part of tier 1000’; Fig. 9) is below the CMOS tier (first PMOS transistors in tier 1000’) (Fig. 9; [0171], [0173]).  

Regarding claim 13, Dunga discloses, the assembly of claim 1 comprising a first integrated device tier (560, lower part of tier 1000’; Fig. 9) below the CMOS tier (first PMOS transistors in tier 1000’) and a second integrated device tier (660, upper part of tier 2000’; Fig. 9) above the CMOS tier (first NMOS transistors in tier 2000’) (Fig. 9; [0171], [0173]); 
wherein the first integrated device tier (560, lower part of tier 1000’; Fig. 9) has one or more structures (one or more of the resistive memory materials 560) coupled with a first of the circuit components (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices - so it must be coupled to memory material 560) of the CMOS tier (upper part of 1000’) (Fig. 9; [0171], [0173]); and 
wherein the second integrated device tier (660, upper part of tier 2000’; Fig. 9) has one or more structures (one or more of the resistive memory materials 660) coupled with a second of the circuit components (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices - so it must be coupled to memory material 660) of the CMOS tier (lower part of 2000’) (Fig. 9; [0171], [0173]).  
Regarding claim 21, Dunga discloses, the assembly of claim 1 wherein one of the p- channel transistors (in tier 1000’; Fig. 9) is coupled to one of the n-channel transistors (in tier 2000’; Fig. 9) with a conductive interconnect (198; Fig. 9; [0172]; i.e. bit line) that extends through the insulative region (1040; Fig. 9; [0172]; i.e. inter-stack dielectric material).  
Note: Dunga teaches in para. [0172] that trenches can be formed in the inter-stack dielectric material layer 1040 to form bit lines 198. Thus Dunga teaches the limitation.

Regarding claim 23, Dunga discloses, the assembly of claim 1 wherein two or more transistors either the PMOS deck (PMOS devices in tier 1000’) or the NMOS deck (NMOS devices in tier 2000’) are coupled to one another through a horizontal connection (198; Fig. 9; [0172]; i.e. bit line).

Regarding claim 24, Dunga discloses, the assembly of claim 23 wherein the horizontal connection (198) is within the insulative region (1040) between the PMOS deck (PMOS devices in tier 1000’) and the NMOS deck (NMOS devices in tier 2000’) (Fig. 9; [0172]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5-6, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0294377 A1 (Dunga).
Regarding claim 2, Dunga discloses, the assembly of claim 1 wherein the PMOS deck (1000) is a first PMOS deck (Fig. 8; [0160]); 
wherein the p-channel transistors are first p-channel transistors (0107]); and 

with the second PMOS deck (3000) comprising second p-channel transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus the examiner considers tier 3000 having plurality of second p-channel transistors); 
wherein: the NMOS deck (2000; Fig. 8; [0160]; i.e. second tier) is between the first (1000) and second (3000) PMOS decks (Fig. 8; [0160]); and 

    PNG
    media_image2.png
    674
    796
    media_image2.png
    Greyscale

But Dunga fails to teach explicitly, said one or more circuit components of the CMOS tier include at least one circuit component having at least one n-channel transistor, at least one first p-channel transistor and at least one second p-channel transistor.
However, Dunga teaches all the individual components of the limitation in Fig. 8, para. [0160]. With these components, a person with ordinary skill in art could form, said one or more circuit components of the CMOS tier (multi-tier memory device; Fig. 8) include at least one circuit component (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices) having at least one n-channel transistor (in tier 2000), at least one first p-channel transistor (in tier 1000) and at least one second p-channel transistor (in tier 3000) (Fig. 8; [0160]). Thus Dunga is capable of making the connections as described in the limitation. The above limitation recite a desired result and do not provide for ascertainable structural limitations; as such, the examiner notes that since claims are a disclosure of the applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. In MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 3, Dunga discloses, the assembly of claim 2 wherein the second p- channel transistors (p-channel transistors in second PMOS deck 3000; Fig. 8; [0160]) are substantially identical to the first p-channel transistors (p-channel transistors in first PMOS deck 1000; Figures 8 and 9; [0160], [0171]).
Note: Dunga teaches PMOS transistors in a memory array where same size transistors need to be used to synchronize and predict the timing of memory read/write operation in different tiers accurately. It is very important for devices used in memory array to match very well and for that matter, the same type devices (i.e. PMOS transistors) must be identical to each other. Thus it can be concurred that Dunga teaches the limitation.

Regarding claim 5, Dunga discloses, the assembly of claim 1 wherein the NMOS deck (2000) is a first NMOS deck (Fig. 8; [0160]); 
wherein the n-channel transistors (in second tier 2000) are first n- channel transistors ([0107]); and 
comprising a second NMOS deck (4000; Fig. 8; [0160]; i.e. fourth tier) vertically offset from the first NMOS deck (2000), with the second NMOS deck (4000) comprising second n-channel transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus the 
wherein: the PMOS deck (3000) is between the first (2000) and second (4000) NMOS decks (Fig. 8; [0160]); and 

    PNG
    media_image2.png
    674
    796
    media_image2.png
    Greyscale

But Dunga fails to teach explicitly, said one or more circuit components of the CMOS tier include at least one circuit component having at least one p-channel transistor, at least one first n-channel transistor and at least one second n-channel transistor.
However, Dunga teaches all the individual components of the limitation in Fig. 8, para. [0160]. With these components, a person with ordinary skill in art could form, said one or more circuit components of the CMOS tier (multi-tier memory device; Fig. 8) include at least one circuit component (201; desired result and do not provide for ascertainable structural limitations; as such, the examiner notes that since claims are a disclosure of the applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. In MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 6, Dunga discloses, the assembly of claim 5 wherein the second n- channel transistors (n-channel transistors in second NMOS deck 4000; Fig. 8; [0160]) are substantially identical to the first n-channel transistors (n-channel transistors in first NMOS deck 2000; Figures 8 and 9; [0160], [0173]).  
Note: Dunga teaches NMOS transistors in a memory array where same size transistors need to be used to synchronize and predict the timing of memory read/write operation in different tiers accurately. It is very important for devices used in memory array to match very 

Regarding claim 9, Dunga fails to teach explicitly, the assembly of claim 8 wherein the integrated device tier comprises sensors.
However, Dunga teaches all the individual components of the limitation in Fig. 9, para. [0168] - [0169] including resistive random access memory (ReRAM) device. A sensor is a device that measures physical input from its environment and converts it into data that can be interpreted by either a human or a machine. The resistive random access memory (ReRAM) device can be considered a sensor device with broadest reasonable interpretation, since it senses a stored data and give an output to the outside world accordingly. Thus the integrated device tier comprising sensors is considered taught by the prior art Dunga.
Note: Moreover, the functional description of a component of the integrated device tier being a sensor, does not define a structural aspect of the claimed invention. The above limitation recite a desired result and do not provide for ascertainable structural limitations; as such, the examiner notes that since claims are a disclosure of the applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. In MPEP 2114 (I), it has been held that a recitation with respect to Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 14, Dunga fails to teach explicitly, the assembly of claim 1 wherein said one or more circuit components of the CMOS tier include a transmission pass gate having a different number of the p-channel transistors than the n-channel transistors.
However, Dunga teaches all the individual components of the limitation in Fig. 9, para. [0171] – [0173]. With these components, a person with ordinary skill in art could form a transmission pass gate (formed using a parallel combination of NMOS and PMOS transistors) having a different number of the p-channel transistors (from first tier 1000’) than the n-channel transistors (from second tier 2000’) (Fig. 9; [0171] – [0173]). Thus the above limitation, ‘a transmission pass gate having a different number of the p-channel transistors than the n-channel transistors’, does not distinguish the present invention over the prior art of Dunga. As such, the examiner notes that since claims are a disclosure of the applicant’s invention for which protection is sought, therefore, the formation of transmission pass gate is intrinsic to the claimed device. In MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 15, Dunga discloses, the assembly of claim 1 wherein said one or more circuit components of the CMOS tier include a 3D NAND circuit (Fig. 9; [0180]) but fails to teach explicitly, a two-input NAND circuit.
However, from the teaching of 3D NAND circuit, a two-input NAND circuit can be easily built (Fig. 9; [0180]). Thus the above limitation, ‘the CMOS tier include a two-input NAND circuit’, does not distinguish the present invention over the prior art of Dunga who teaches an array of monolithic three-dimensional NAND strings in CMOS tiers ([0110], [0180]) which are capable of performing the intended use of ‘a two-input NAND circuit’ as claimed with a simple connection change. Thus it satisfies the limitation. In MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 16, Dunga fails to teach explicitly, the assembly of claim 15 wherein the two- input NAND circuit comprises a same number of the p-channel transistors as the n-channel transistors.
However, Dunga teaches a 3D NAND circuit and from this teaching, a two-input NAND circuit comprising a same number of the p-channel transistors as the n-channel transistors can be easily built (Fig. 9; [0180]). Thus the above limitation, ‘the two-input NAND circuit comprising a same number of the p-channel transistors as the n-channel transistors’, does not distinguish the present invention over the prior art of Dunga who teaches an array of monolithic three-dimensional NAND strings in CMOS tiers ([0110], [0180]). Thus it satisfies the limitation. In MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 17, Dunga fails to teach explicitly, the assembly of claim 15 wherein the two- input NAND circuit comprises a different number of the p-channel transistors than the n-channel transistors (Fig. 9; [0180]).  
However, Dunga teaches a 3D NAND circuit and from this teaching, a two-input NAND circuit comprising a different number of the p-channel transistors than the n-channel transistors can be easily built (Fig. 9; [0180]). Thus the above limitation, ‘the two-input NAND circuit comprising a different number of the p-channel transistors than the n-channel transistors’, does not distinguish the present invention over the prior art of Dunga who teaches an array of monolithic three-dimensional NAND strings in CMOS tiers Ex parte Masham, 2 USPQ 2d 1647 (1987).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0294377 A1 (Dunga) and further in view of US 2011/0260259 A1 (Masuoka).
Regarding claim 18, Dunga fails to teach, the assembly of claim 1 wherein said one or more circuit components of the CMOS tier include an inverter.  
However, in analogous art, Masuoka teaches, the assembly of claim 1 wherein said one or more circuit components of the CMOS tier include an inverter (Fig. 1; [0084] - [0085]).  
Note: Masuoka teaches in para. [0085] that the N+ diffusion region 106a functions as a source diffusion region shared by the vertical NMOS transistors of all inverters composing a CMOS inverter chain. The P+ diffusion region 107a functions as a source diffusion region shared by the vertical PMOS transistors of all inverters composing the CMOS inverter chain. Thus Masuoka teaches the limitation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dunga and 

Regarding claim 19, the combination of Dunga and Masuoka teaches, the assembly of claim 18 wherein the inverter comprises a same number of the p-channel transistors as the n-channel transistors (Fig. 1; [0084] - [0085]; Masuoka Reference). See 103 motivation in claim 18.
Note: Masuoka teaches in para. [0084] - [0085] CMOS inverter coupled circuit. The above limitation, ‘the inverter comprises a same number of the p-channel transistors as the n-channel transistors’, does not distinguish the present invention over the prior art of Masuoka who teaches a plurality of inverters with NMOS and PMOS transistors which are capable of forming the intended device of ‘the inverter comprising a same number of the p-channel transistors as the n-channel transistors’ as claimed. Thus it satisfies the limitation. Moreover, in MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 20, the combination of Dunga and Masuoka teaches, the assembly of claim 18 wherein the inverter comprises a different number of the p-channel transistors than the n-channel transistors (Fig. 1; [0084] - [0085]; Masuoka Reference). See 103 motivation in claim 18.
Note: Masuoka teaches in para. [0084] - [0085] CMOS inverter coupled circuit. The above limitation, ‘the inverter comprises a different number of the p-channel transistors than the n-channel transistors’, does not distinguish the present invention over the prior art of Masuoka who teaches a plurality of inverters with NMOS and PMOS transistors which are capable of forming the intended device of ‘the inverter comprising a different number of the p-channel transistors than the n-channel transistors’ as claimed. Thus it satisfies the limitation. Moreover, in MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0294377 A1 (Dunga) as applied to claim 1, and further in view of US 2013/0308363 A1 (Scheuerlein).
Regarding claim 22, Dunga fails to teach, the assembly of claim 1 wherein the p-channel transistors and the n-channel transistors are thin-film transistors.  
However, in analogous art, Scheuerlein teaches, the assembly of claim 1 wherein the p-channel transistors and the n-channel transistors (500; Fig. 8B; [0129]; i.e. vertical active TFT transistor; these are select transistors and can be either NMOS or PMOS transistors) are thin-film transistors (Fig. 8B; [0129]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Dunga and Scheuerlein before him/her, to modify the teachings of a CMOS tier using a vertical stack of regular NMOS and PMOS transistors as taught by Dunga and to include the teachings of CMOS tier using a thin-film transistors as taught by Scheuerlein since thin-film transistors consume very little power, have smaller footprint and very cost-effective to manufacture. Therefore, a person with ordinary skill in the art would be motivated to use thin-film transistors similar to Scheuerlein while forming a CMOS tier of Dunga.


Claims 29-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0294377 A1 (Dunga).
Regarding claim 29, Dunga discloses, an assembly comprising a CMOS tier (Multi-tier memory device; Figures 8 and 9; [0159] – [0160], [0171] – [0173], [0177]), the CMOS tier comprising: 
a first deck (1000’; Fig. 9; [0171]; i.e. first tier), the first deck (1000’) comprising a plurality of first transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus tier 1000’ can be either p-channel transistor or n-channel transistor – the examiner considers tier 1000’ having plurality of p-channel transistors) which are substantially (identical transistors with active region 512; Fig. 9; [0177]) to one another (Fig. 9; [0171] – [0173], [0177]); 
a second deck (2000’; Fig. 9; [0173]; i.e. second tier) above the first deck (1000’), the second deck (2000’) comprising a plurality of second transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus tier 2000’ can be either n-channel transistor or p-channel transistor – the examiner considers tier 2000’ having plurality of n-channel transistors) which are substantially (identical transistors with active region 612; Fig. 9; [0177]) to one another (Fig. 9; [0171] – [0173], [0177]); 

    PNG
    media_image1.png
    688
    744
    media_image1.png
    Greyscale

a third deck (3000; Fig. 8; [0160]; i.e. third tier) above the second deck (2000; Fig. 8; [0160]; i.e. second tier); 
the third deck (3000) comprising a plurality of third transistors ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus the examiner considers tier 3000 having plurality of second p-channel transistors) which are substantially (identical transistors with active region 512 similar to first deck 1000; Fig. 9; [0177]) to one another (Fig. 9; [0171] – [0173], [0177]); 
a first insulative region (1040; Fig. 9; [0172]; i.e. inter-stack dielectric material) between the first deck (1000’) and the second deck (2000’) (Fig. 9; [0172]); 


    PNG
    media_image2.png
    674
    796
    media_image2.png
    Greyscale

the first (1000) and third (3000) decks comprising a first transistor type (p-type), and the second deck (2000) comprising a second transistor type (n-type); 
one of the first (PMOS) and7 M122-6937 M02. docxsecond transistor types being a p-channel type, and the other of the first and second (NMOS) transistor types being an n-channel type ([0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa); 

one or more second conductive interconnects (294; Fig. 8; [0159]; i.e. second control gate interconnect lines; interconnect line 294 connects transistors of tiers 2000 and 3000) extending through the second insulative region (2010) to couple one or more of the third transistors (PMOS in tier 3000) with one or more of the second transistors (NMOS in tier 2000) (Fig. 8; [0159]); and 
But Dunga fails to teach explicitly, the CMOS tier having one or more circuit components which include at least one second transistor and one or both of a first transistor and a third transistor.
However, Dunga teaches all the individual components of the limitation in Fig. 8, para. [0160]. With these components, a person with ordinary skill in art could form, one or more circuit components (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices) which include at least one second transistor (NMOS) and one or both of a first transistor (PMOS) and a third transistor (Fig. 7F; [0158]). Thus Dunga is capable of making the connections as described in the limitation. The above limitation recite a desired result and do not provide for ascertainable structural limitations; as such, the examiner Ex parte Masham, 2 USPQ 2d 1647 (1987).

Regarding claim 30, Dunga discloses, the assembly of claim 29 wherein the first transistor type is the p-channel type (Fig. 9; [0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus tier 1000’ can be either p-channel transistor or n-channel transistor – the examiner considers tier 1000’ having plurality of p-channel transistors).  

Regarding claim 31, Dunga discloses, the assembly of claim 29 wherein the first transistor type is the n-channel type (Fig. 9; [0107]; Dunga teaches that if the first conductivity type is p-type, the second conductivity type is n-type, and vice versa – thus tier 1000’ can be either p-channel transistor or n-channel transistor – the examiner considers tier 1000’ having plurality of n-channel transistors).  

Regarding claim 32, Dunga discloses, the assembly of claim 29 wherein the first transistors (PMOS in tier 1000) are substantially identical (identical transistors with active region 512) to the third transistors (PMOS in tier 3000) (Figures 8 and 9; [0159], [0171]; since both tiers 1000 and 3000 are part of the memory array, all the PMOS transistors used there must be identical to achieve synchronized memory read/write time among different tiers).  

Regarding claim 34, Dunga discloses, the assembly of claim 29 comprising an integrated device tier (560 or 660; Fig. 9; [0169], [0175]; i.e. first or second resistive memory material; 560 is at the lower part of first tier 1000’ and 660 is at the upper part of second tier 2000’) vertically offset from the CMOS tier (top portion of first tier 1000’ with PMOS transistors and bottom portion of second tier 2000’ with NMOS transistors; Fig. 9; [0171], [0173]) and having one or more structures (one or more of the resistive memory materials 560 or 660) coupled with at least one of the circuit components (201; Figures 7F and 8; [0158]; peripheral semiconductor devices including driver circuits for memory devices - so they must be coupled to memory material 560 or 660) of the CMOS tier (1000’ or 2000’) (Fig. 9; [0171], [0173]).    

Regarding claim 35, Dunga discloses, the assembly of claim 34 wherein the integrated device tier (660) is above the CMOS tier (first NMOS transistors in tier 2000’) (Fig. 9; [0171], [0173]).  
Regarding claim 36, Dunga discloses, the assembly of claim 34 wherein the integrated device tier (560) is below the CMOS tier (first PMOS transistors in tier 1000’) (Fig. 9; [0171], [0173]).  
Regarding claim 37, Dunga fails to teach, the assembly of claim 29 wherein one of the first transistors is coupled to one of the third transistors with a conductive interconnect which passes through the second deck.  
However, Dunga teaches all the individual components of the limitation in Fig. 8, para. [0160]. With these components, a person with ordinary skill in art could couple or connect first transistors to one of the third transistors with a conductive interconnect which passes through the second deck (Fig. 8; [0158] – [0160]). Thus Dunga is capable of making the connections as described in the limitation. The above limitation recite a desired result and do not provide for ascertainable structural limitations; as such, the examiner notes that since claims are a disclosure of the applicant’s invention for which protection is sought, therefore, these results are intrinsic to the claimed device. In MPEP 2114 (I), it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art device satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Allowable Subject Matter
Claims 25-28 and 38 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 25, the closest prior art, US 2017/0294377 A1 (Dunga), in combination with US 2011/0260259 A1 (Masuoka) and US 2013/0308363 A1 (Scheuerlein), fails to disclose, “the assembly of claim 24 wherein the horizontal connection is a combination of an interconnect and at least one horizontally-extending segment of conductive material adjacent the interconnect”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 26-28 are objected to as they depend on objected claim 25.
Regarding claim 38, the closest prior art, US 2017/0294377 A1 (Dunga), in combination with US 2011/0260259 A1 (Masuoka) and US 2013/0308363 A1 (Scheuerlein), fails to disclose, “the assembly of claim 37 wherein a region of the conductive interconnect passing through the second deck is laterally surrounded by a first insulative material which directly contacts the region of the conductive interconnect; wherein the first insulative material is laterally surrounded by a second insulative material which directly contacts the first insulative material; and wherein the first and second insulative materials are different from one another”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2016/0211259 A1 (Guo) - Stacked devices and circuits formed by stacked devices are disclosed. A semiconductor post extends vertically from a substrate, a first source/drain region is in the semiconductor post, a first gate electrode layer laterally surrounds the semiconductor post and is vertically above the first source/drain region, a first gate dielectric layer is interposed between the first gate electrode layer and the semiconductor post, a second source/drain region is in the semiconductor post and is vertically above the first gate electrode layer. 
2. US 2016/0204251 A1 (Masuoka) - Two stacks of layers, each stack being constituted by a Ni layer, a poly-Si layer containing a donor or acceptor impurity atom, and a SiO2 layer, are formed in a peripheral portion of the opening, and heat treatment is performed to silicidate the poly-Si layers into NiSi layers. The NiSi layers protrude and come into contact with the side surface of the Si pillar by silicidation, and a donor or acceptor impurity atom diffuses from the NiSi layers into the Si pillar.
3. US 9,419,003 B1 (Colinge) - An SRAM cell including a first vertical pull-up transistor stacked atop a first vertical pull-down transistor, and a second vertical pull-up transistor stacked atop a second vertical pull-down transistor. The gates of the first vertical pull-up transistor and the first vertical pull-down transistor are coupled by a first via, while the gates of 
4. US 2017/0025412 A1 (Jun) - A semiconductor layer is disposed over a lower interconnect layer and patterned into a plurality of vertical semiconductor bodies in a regular, semi-regular, or irregular array, as desired for a given target application or end-use. A gate layer surrounding the active channel portion of each of the vertical semiconductor bodies is formed, followed by an upper interconnect layer.
5. US 2013/0235642 A1 (Heineck) - An array including a plurality of vertically-oriented transistors, rows of access lines, and columns of data/sense lines is disclosed. Individual of the rows include an access line interconnecting transistors in that row. Individual of the columns include an inner data/sense line elevationally inward of the access lines and which interconnect transistors in that column. An outer data/sense line is elevationally outward of the access lines and electrically couples to the inner data/sense line. 
6. US 2018/0277442 A1 (Leobandung) - A semiconductor structure containing a plurality of stacked vertical field effect transistor (FETs) is disclosed. After forming a first vertical FET of a first conductivity type at a lower portion of 
7. US 2019/0181054 A1 (Hook) - Technique facilitating three-dimensional stacked vertical transport field effect transistor logic gates with buried power bus is disclosed. A logic device can comprise a plate and a first vertical transport field effect transistor formed over and adjacent the plate. The logic device can also comprise a second vertical transport field effect transistor stacked on the first vertical transport field effect transistor. The plate can be a power layer and can be continuous within regions of the device that utilize a common voltage.
8. US 2015/0311142 A1 (Sekar) - A 3D device including a first layer including first transistors, the first layer overlaid by at least one interconnection layer, a second layer including second transistors, the second layer overlaying the interconnection layer, a plurality of electrical connections connecting the second transistors with the interconnection layer, and at least one thermally conductive and electrically non-conductive contact, where the at least one thermally conductive and electrically non-conductive contact thermally connects the second layer to a top or bottom surface of the 3D device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


 03/03/2021